Mr. Justice Graves delivered the opinion of the court. 3. Remainders, § 16*—when contingent remainder defeated. A contingent remainder is defeated by merger of the life estate and the reversion. 4. Appeal and error, § 1471*—when admission of evidence of oral modification of contract is harmless error. In an action to recover money advanced under a contract for the purchase of real estate conditioned upon defendant furnishing a deed conveying good title, the admission of evidence that a modification of the contract was made in a conversation between the parties whereby it was agreed that certain deeds tendered should be accepted as conveying good title, held, even if erroneous, to be harmless error where the deeds tendered were sufficient to convey good title. 5. Appeal and error, § 384*—when objections may not be availed of on appeal. Objections not presented to or passed upon by the trial court cannot be availed of on appeal.